Citation Nr: 1711797	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  15-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer as a result of exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus as a result of exposure to herbicides.

3.  Entitlement to service connection for a heart disability as a result of exposure to herbicides.

4.  Entitlement to service connection for a skin condition to include psoriasis.

5.  Entitlement to service connection for skin cancer.

6.  Entitlement to service connection for depression, secondary to residuals of prostate cancer.

7.  Entitlement to service connection for erectile dysfunction, secondary to residuals of prostate cancer.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.L.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which, in pertinent part, denied service connection for residuals of prostate cancer, diabetes mellitus, heart condition, skin condition, skin cancer, depression, and erectile dysfunction.  In May 2015, the Veteran and R.L. testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

In November 2015 and June 2016 the Board remanded this case for additional development.  The case is now returned for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no credible evidence that the Veteran was exposed to herbicides during his military service in Korea.

2.  The preponderance of the competent and credible evidence indicates that the Veteran's current prostate cancer began years after his active military service and was not caused by any incident of service. 

3.  The preponderance of the competent and credible evidence indicates that the Veteran's current diabetes mellitus began years after his active military service and was not caused by any incident of service. 

4.  The preponderance of the competent and credible evidence indicates that any current heart disability began years after his active military service and was not caused by any incident of service. 

5.  The preponderance of the competent and credible evidence indicates that the Veteran's current skin condition to include psoriasis began years after his active military service and was not caused by any incident of service. 

6.  The preponderance of the competent and credible evidence indicates that the Veteran's current skin cancer began years after his active military service and was not caused by any incident of service.  

7.  The preponderance of the competent and credible evidence indicates that the Veteran's depression began years after his active military service and was not caused by any incident of service.  The Veteran's depression is not secondary to a service-connected disability. 

8.  The preponderance of the competent and credible evidence indicates that the Veteran's erectile dysfunction began years after his active military service and was not caused by any incident of service.  The Veteran's erectile dysfunction is not secondary to a service-connected disability.
CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by service nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Diabetes mellitus was not incurred in or aggravated by service nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  A heart disability was not incurred in or aggravated by service nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  A skin condition, to include psoriasis, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  Skin cancer was not incurred in or aggravated by service nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  Depression was not incurred in or aggravated by service and is not secondary to a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

7.  Erectile dysfunction was not incurred in or aggravated by service and is not secondary to a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in February 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter did not specify skin cancer, but noted a skin condition, to include psoriasis, which reasonably encompasses a claim for skin cancer, which also is a skin condition.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.  The Board remanded the claim so that a complete copy of the Veteran's VA treatment records from the Bronx VAMC and West Haven VAMC dating back to 2000 could be obtained.  The Bronx VAMC responded to VA's requests in August 2016 that there were no records for the Veteran dating back to 2000.  The West Haven VAMC responded in July 2016 that they had no records for the Veteran dated from January 2000 to May 2000, which was not entirely responsive to VA's request, which asked for any records from January 2000 to May 2004.  However, the record shows that the Veteran first sought treatment at the West Haven VAMC in May 2004, as a May 4, 2004 primary care visit at the West Haven VAMC notes that this was the Veteran's first visit.  Therefore, the record appears to be complete for the Veteran.

The Veteran underwent VA examinations in July 2016, with an addendum opinion in October 2016.  The examinations include objective findings necessary for adjudicative purposes and collectively discuss the etiology of the Veteran's disabilities on appeal.  

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted in the introduction, the claim has been remanded twice for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II.  Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service. 38 C.F.R. § 3.303 (d).  Cardiovascular-renal disease, diabetes mellitus, and malignant tumor are conditions that are listed in C.F.R. § 3.309 (a).

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like cardiovascular-renal disease, diabetes mellitus, and malignant tumors are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307 (a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309 (e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  

Personnel records show that the Veteran served in Korea but not during the time frame wherein his unit would have been presumptively exposed to herbicides.  He testified that he arrived in Korea in October 1971.  VA published a final rule in the Federal Register on January 25, 2011, that amended 38 CFR § 3.307 by adding a new section (a)(6)(iv) establishing presumptive herbicide exposure for certain Veterans who served in, or near, the Korean demilitarized zone (DMZ) between April 1, 1968 and August 31, 1971.  The Department of Defense (DoD) provided VA with the identity of certain military units operating along the DMZ during that time frame.  While the Veteran acknowledges that he was not in Korea during the time when herbicides were used, he contends that the residuals of the herbicides was still present in the soil and that he was thus still exposed.  The service department has confirmed, however, that there is no evidence that the Veteran's unit was exposed to herbicides or that it was along the DMZ.  See February 2014 JSRRC response.

Thus, there is no credible evidence that the Veteran was exposed to Agent Orange during his service in Korea.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Id; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310 ). However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310 (b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).


A.  Prostate Cancer

The Veteran seeks service connection for prostate cancer on the basis of exposure to herbicides in service.  The Veteran testified at the Board hearing in May 2015 that he was diagnosed with prostate cancer about 11 years prior.

As noted above, there is no probative evidence that the Veteran was exposed to herbicides during his service in Korea.  Therefore, entitlement to service connection for prostate cancer, as presumptively linked to herbicide exposure in service, is not warranted.

The first evidence of a post-service diagnosis of prostate cancer is in July 2004, which is many years after service.  See, e.g., August 6, 2004 genitourinary outpatient treatment note from the West Haven VAMC.  Thus, to the extent that the Veteran's prostate cancer is considered a malignant tumor, service connection also is not warranted as presumptively related to military service under 38 C.F.R. §§ 3.307, 3.309. 

There is no record of prostate cancer being diagnosed in service.  The service treatment records note an impression of nonspecific urethritis in July 1972.  However, this is not shown to be a manifestation of prostate cancer that was diagnosed 32 years later.  Thus, service connection is not warranted under 38 C.F.R. § 3.303 (a).

Also, there is no evidence that the Veteran's post-service diagnosis of prostate cancer is related to service.  A VA examination was provided in July 2016, which noted that the Veteran's prostate cancer was diagnosed in 2004 and that there was no evidence of onset in service or within one year of discharge.  For this reason, service connection is not warranted under 38 C.F.R. § 3.303 (d).

In addition, to the extent that the Veteran's prostate cancer is considered a malignant tumor, there is no evidence of a chronicity in symptoms since service, warranting service connection under 38 C.F.R. § 3.303(b).

Although the Veteran contends that he has prostate cancer due to service, he is not competent to make this conclusion.  While lay persons are competent to provide opinions on some medical issues, the issue of whether prostate cancer is related to service falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, the Board accords significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.

In summary, the preponderance of the evidence of record indicates that the Veteran's prostate cancer was not shown in service or for many years thereafter, and is not related to service.  Accordingly, service connection for prostate cancer is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Diabetes mellitus

The Veteran seeks service connection for diabetes mellitus, primarily on the basis of exposure to herbicides.  He testified at the Board hearing that he was diagnosed with diabetes soon after his prostate cancer diagnosis in approximately 2004 or 2005. 

As noted above, there is no probative evidence that the Veteran was exposed to herbicides during his service in Korea.  Therefore, entitlement to service connection for diabetes mellitus, as presumptively linked to herbicide exposure in service, is not warranted.

The first evidence of a post-service diagnosis of diabetes is in approximately 2003 or 2004, which is many years after service.  See, e.g., July 2016 VA diabetes examination.  Thus, service connection also is not warranted as presumptively related to military service under 38 C.F.R. §§ 3.307, 3.309. 

There is no record of diabetes being diagnosed in service.  Thus, service connection is not warranted under 38 C.F.R. § 3.303 (a).

Also, there is no evidence that the Veteran's post-service diagnosis of diabetes is related to service.  A VA examination was provided in July 2016, which noted that the Veteran's diabetes was diagnosed prior to 2004 and that there was no evidence of onset in service or within one year of discharge.  For this reason, service connection is not warranted under 38 C.F.R. § 3.303 (d).

In addition, there is no evidence of a chronicity in symptoms since service, warranting service connection under 38 C.F.R. § 3.303(b).  The Veteran noted on the examination in July 2016 that his initial symptoms of blurry vision and light headedness started some time prior to 2004 when he was diagnosed with diabetes.

Although the Veteran contends that he has diabetes mellitus due to service, he is not competent to make this conclusion.  While lay persons are competent to provide opinions on some medical issues, the issue of whether diabetes is related to service falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, the Board accords significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.

In summary, the preponderance of the evidence of record indicates that the Veteran's diabetes was not shown in service or for many years thereafter, and is not related to service.  Accordingly, service connection for diabetes is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C.  Skin Disorder to include Psoriasis and Skin Cancer

The Veteran seeks service connection for a skin disorder, to include psoriasis and skin cancer, primarily on the basis of exposure to herbicides in service.  He testified at the Board hearing that he was diagnosed with skin cancer about 5 or 6 years ago.  As noted above, however, there is no probative evidence that the Veteran was exposed to herbicides during his service in Korea.  

The first evidence of a post-service diagnosis of psoriasis is in approximately 2004 and basal cell carcinoma in 2009, which is many years after service.  See, e.g., July 2016 VA skin examination.  Thus, to the extent the Veteran's skin disorder is considered a malignant tumor, service connection also is not warranted as presumptively related to military service under 38 C.F.R. §§ 3.307, 3.309. 

There is no record of psoriasis or skin cancer being diagnosed in service.  The service treatment records show that the Veteran was treated in August 1972 for lumps on the abdomen that were diagnosed as cysts.  However, there is no evidence showing this is related to any post-service diagnosis of psoriasis and/ or skin cancer diagnosed at least 32 years later.  Thus, service connection is not warranted under 38 C.F.R. § 3.303 (a).

Also, there is no evidence that the Veteran's post-service diagnosis of psoriasis and/ or basal cell carcinoma is related to service.  A VA examination was provided in July 2016, which noted that there was no evidence of onset in service of the psoriasis or within one year of discharge.  It also was noted that basal cell carcinoma was less likely than not related to service, as there was no objective evidence of sunburns in service or within one year after service.  For this reason, service connection is not warranted under 38 C.F.R. § 3.303 (d).

In addition, there is no evidence of a chronicity in symptoms since service, warranting service connection under 38 C.F.R. § 3.303(b).  The Veteran noted on the examination in July 2016 that his initial symptoms of rash on the elbows progressing to the legs, torso, and scalp, were in about 2004; and that his skin cancer was diagnosed in 2009.  

Although the Veteran contends that he has a skin disorder, to include psoriasis and skin cancer due to service, he is not competent to make this conclusion.  While lay persons are competent to provide opinions on some medical issues, the issue of whether psoriasis and skin cancer are related to service falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, the Board accords significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.

In summary, the preponderance of the evidence of record indicates that the Veteran's psoriasis and skin cancer was not shown in service or for many years thereafter, and is not related to service.  Accordingly, service connection for psoriasis and skin cancer is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





D.  Heart Disability

The Veteran seeks service connection for a heart disability, primarily on the basis of exposure to herbicides in service.  He testified at the Board hearing that he was diagnosed with a heart disability about 4 or 5 years prior.  

VA treatment records note a history of ischemic heart disease and hypertension and that the Veteran was taking aspirin as a preventative measure and medication for high blood pressure.  He was treated for chest pain in December 2011.  The most recent VA examination in July 2016 shows, however, that the Veteran does not have a present heart disability.  The examination noted that a 2011 stress test showed no evidence of coronary artery disease or ischemia.  There was notation of a small scar consistent with myocardial infarction; but in the absence of evidence of ischemia, the examiner determined that this was likely as not a result of prior 20-year history of "illicits."  A cardiac echocardiogram in 2011 also showed aortic stenosis, but the examiner found that this was likely as not due to advancing age and there was no evidence that this was related to service or within one year of discharge from service.  His blood pressure readings were normal and he was not on any medication for hypertension during the examination in July 2016. 

As noted above, there is no probative evidence that the Veteran was exposed to herbicides during his service in Korea.  Therefore, entitlement to service connection for any heart disability, as presumptively linked to herbicide exposure in service, is not warranted.

The Veteran noted on examination in July 2016 that he was treated for passing out in 2004.  This does not show a heart disability; but to the extent that it was early manifestations of any heart disability, it was 32 years after service.  Thus, service connection is not warranted as presumptively related to military service under 38 C.F.R. §§ 3.307, 3.309. 

There is no record of a heart disability being diagnosed in service.  Thus, service connection is not warranted under 38 C.F.R. § 3.303 (a).

Also, there is no evidence that any post-service diagnosis of a heart disability is related to service.  A VA examination was provided in July 2016, which noted that the Veteran's aortic stenosis (due to advancing age) was not diagnosed in in service or within one year of discharge.  For this reason, service connection is not warranted under 38 C.F.R. § 3.303 (d).

In addition, there is no evidence of a chronicity in symptoms of a heart disability since service, warranting service connection under 38 C.F.R. § 3.303(b).

Although the Veteran contends that he has a heart disability due to service, he is not competent to make this conclusion.  While lay persons are competent to provide opinions on some medical issues, the issue of whether a heart disability is related to service falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, the Board accords significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.

In summary, the preponderance of the evidence of record indicates that any present heart disability was not shown in service or for many years thereafter, and is not related to service.  Accordingly, service connection for a heart disability is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




E.  Depression and Erectile Dysfunction

The Veteran seeks service connection for depression and erectile dysfunction as secondary to his prostate cancer residuals.  As prostate cancer is not a service-connected disability, the Veteran's claim has no merit.  

Although the Veteran does not assert that his depression and erectile dysfunction were incurred in service, the evidence also does not show that either of these disabilities first manifested in service or for many years thereafter.  The post-service diagnoses also were not related to military service.  VA examination in July 2016, with supplemental medical opinion in October 2016, related the Veteran's depression and erectile dysfunction to his prostate cancer.  It was noted that the erectile dysfunction developed after his surgery for prostate cancer and that while the Veteran had childhood trauma, his depressive symptoms did not start until after his prostate cancer diagnosis.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Having carefully reviewed the claims file, the Board determines that the preponderance of the evidence is also against the claim for service connection for depression and erectile dysfunction as secondary to residuals of prostate cancer. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for residuals of prostate cancer as a result of exposure to herbicides is denied.

Entitlement to service connection for diabetes mellitus as a result of exposure to herbicides is denied.

Entitlement to service connection for a heart disability as a result of exposure to herbicides is denied.

Entitlement to service connection for a skin condition to include psoriasis is denied.

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for depression, secondary to residuals of prostate cancer is denied.

Entitlement to service connection for erectile dysfunction, secondary to residuals of prostate cancer is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


